      Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 1 of 10


                                                                                     FILED
                                                                                 U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT ARKANSAS
                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS                                  AUG 1 8 2020
                            CENTRAL DIVISION


SARA LEWIS


vs.                              No. 4:20-cv-j_.!f}-vfV'l


TRAILS END RV PARK, INC.,                                DEFENDANTS
MORGAN MAUMELLE SELF STORAGE, INC.,
and EVELYN PHELPS                   Tl 1;s case a::;signed to District Judge                      fVLood.y
                                                          and to Magistrate Judge_....;\""'/DIJ-,'Wlf~f..=------
                             ORIGINAL COMPLAINT


      COMES NOW Plaintiff Sara Lewis ("Plaintiff'), by and through her

attorneys Thomas Odom and Josh Sanford of the Sanford Law Firm, PLLC, and

for her Original Complaint against Trails End RV Park, Inc., Morgan Maumelle

Self Storage, Inc., and Evelyn Phelps (collectively "Defendant" or "Defendants"),

she does hereby state and allege as follows:

                      I.      JURISDICTION AND VENUE

      1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code

Ann. § 11-4-201, et seq. ("AMWA"), for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, and costs, including

reasonable attorneys' fees as a result of Defendants' failure to pay Plaintiff

proper overtime compensation for all hours that Plaintiff worked.

      2.     The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.
                                      Page 1 of 10
                       Sara Lewis v. Trails End RV Park, Inc., et al
                       U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                   Original Complaint
     Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 2 of 10



       3.     Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       4.     Defendants conduct business within the State of Arkansas.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391 (b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

       6.     The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                 II.      THE PARTIES

       7.     Plaintiff is an individual and a resident and domiciliary of Pulaski

County.

       8.     Separate Defendant Trails End RV Park, Inc. ("Trails End RV

Park"), is a domestic, for-profit corporation.

       9.     Trails End RV Park's registered agent for service is Evelyn Phelps,

at 14223 Strickland Cove, North Little Rock, Arkansas 72118.

       10.    Separate Defendant Morgan Maumelle Self Storage, Inc. ("MM Self

Storage"), is a domestic, for-profit corporation.

       11.    MM Self Storage's registered agent for service is Evelyn Phelps, at

21107 Highway 365 North, North Little Rock, Arkansas 72113.




                                        Page 2 of 10
                         Sara Lewis v. Trails End RV Park, Inc., et al
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
      Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 3 of 10



       12.    Separate Defendant Evelyn Phelps ("Phelps") is an individual and

resident of Arkansas.

                        Ill.     FACTUAL ALLEGATIONS

       13.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       14.    Phelps is the owner, principal, officer and/or director of Trails End

RV Park.

       15.    Phelps is the owner, principal, officer and/or director of MM Self

Storage.

       16.    Phelps manages and controls the day-to-day operations of Trails

End RV Park and MM Self Storage, including but not limited to the decision to not

pay Plaintiff for all hours worked, nor a sufficient premium for hours worked in

excess of forty (40) per week.

       17.    Defendants have unified operational control and management, as

well as control over Plaintiff, including shared power to supervise, hire and fire,

establish wages and wage policies and set schedules for Plaintiff through unified

management.

       18.    Upon information and belief, the revenue generated from Trails End

RV Park and MM Self Storage was merged and managed in a unified manner.

       19.    As a result of this unified operation, control and management,

through shared ownership with the authority to establish wages and wage policy

for Plaintiff, Defendants operated as a single enterprise as to Plaintiff.




                                       Page 3 of 10
                        Sara Lewis v. Trails End RV Park, Inc., et al
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
      Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 4 of 10



       20.     Trails End RV Park is a park for recreational vehicles (RVs),

including bathroom and shower facilities and electrical hookups for RVs.

       21.     MM Self Storage is a self-storage facility.

       22.     During each of the three years preceding the filing of this

Complaint, Defendants employed at least two individuals who were engaged in

interstate commerce or in the production of goods for interstate commerce, or

had employees handling, selling, or otherwise working on goods or materials that

had been moved in or produced for commerce by any person.

       23.     Defendants' annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       24.     In the course of her work for Defendants, Plaintiff regularly handled,

sold, or otherwise worked on goods or materials that had been moved in or

produced for commerce, all of which were manufactured outside of the State of

Arkansas for sale in other states, including the State of Arkansas, and all of

which were necessary to the job duties that Plaintiff performed for Defendants.

       25.     Plaintiff was employed by Defendants from approximately April of

2016 until July of 2020.

       26.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA and AMWA.

       27.     At all relevant times herein, Defendants were Plaintiffs "employer"

within the meaning of the FLSA and AMWA.

                                           Page 4 of 10
                            Sara Lewis v. Trails End RV Park, Inc., et al
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
      Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 5 of 10



       28.    Plaintiff worked for Defendants as an on-site manager at Trails End

RV Park, as an office manager at MM Self Storage and as a personal assistant

for Phelps.

       29.    As on-site manager, Plaintiff was responsible for checking RVs into

the park, collecting rent and answering phone calls.

       30.    As office manager, Plaintiff was responsible for answering the

phone, cleaning the office, taking payments, signing rental contracts, showing

storage unites, writing receipts, making bank deposits, running credit cards, and

auctioning off units when necessary.

       31.    As Phelps's personal assistant, Plaintiff was responsible for grocery

shopping for Phelps, picking out and sending birthday and Christmas cards to

Phelps's children and grandchildren, picking up medication, making dog groomer

and vet appointments for Phelps's dogs, and delivering paperwork to Phelps's

attorney and lawyer.

       32.    Defendants paid Plaintiff a set hourly rate multiplied by 40 hours,

regardless of how many hours Plaintiff worked.

       33.    Plaintiff took time off one time during her tenure with Defendants,

and Defendants did not pay her for the week she didn't work.

       34.    When Plaintiff began working for Defendant in 2016, she was paid

$9 per hour x 40 hours per week, or $360.00 per week.

       35.    In or around September of 2018, Defendant gave Plaintiff a raise to

$10 per hour x 40 hours per week, or $400.00 per week.




                                      Page 5 of 10
                       Sara Lewis v. Trails End RV Park, Inc., et al
                       U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                   Original Complaint
     Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 6 of 10



      36.     In or around November of 2019, Defendant gave Plaintiff a raise to

$11 per hour x 40 hours per week, or $440.00 per week.

       37.    Plaintiff rents a cabin from Phelps for $700.00 per month.

       38.    The rent is deducted from Plaintiffs paycheck each week ($175

deducted per week).

       39.    At all times, Plaintiff was compensated at a rate less than $684.00

per week as required by 29 CFR § 541.600.

       40.    Prior to January of 2020, Plaintiff was compensated at a rate less

than $455.00 per week.

       41.    Plaintiff regularly worked more than forty (40) hours in a week

during the relevant time period.

       42.    Plaintiff estimates she worked at least sixty (60) hours per week.

       43.    Defendants did not pay Plaintiff one and one-half (1.5) her regular

rate for all hours worked over forty (40) in a week.

       44.    If Defendants purported to classify Plaintiff as a salaried employee

and as exempt from the overtime requirements of the FLSA, Defendants did not

compensate her at a rate sufficient to satisfy the requirements of 29 CFR §

541.600.

       45.    At all relevant times herein, Defendants deprived Plaintiff of lawful

overtime compensation for all of the hours she worked over forty (40) per week.

       46.    Defendants knew or showed reckless disregard for whether their

actions violated the FLSA and the AMWA.




                                        Page 6 of 10
                         Sara Lewis v. Trails End RV Park, Inc., et al
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
     Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 7 of 10



             IV.      FIRST CAUSE OF ACTION-Violation of the FLSA

      4 7.         Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      48.          Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

      49.          At all times relevant to this Complaint, Defendants were Plaintiffs

"employer'' within the meaning of the FLSA, 29 U.S.C. § 203.

       50.         At all times relevant to this Complaint, Defendants have been, and

continue to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       51.         29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

       52.         Defendants either misclassified Plaintiff as a salaried employee,

exempt from the overtime requirements of the FLSA, or classified Plaintiff as an

hourly employee, nonexempt from the overtime requirements of the FLSA.

       53.         Despite Plaintiffs entitlement to an overtime premium for all hours

worked over forty each week, Defendants failed to pay Plaintiff a proper overtime

premium for all hours worked over forty each week.




                                           Page 7 of 10
                            Sara Lewis v. Trails End RV Park, Inc., et al
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
         Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 8 of 10



           54.     Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each week.

           55.     Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           56.     By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this.

    V.           SECOND CAUSE OF ACTION-Claim for Violation of the AMWA

           57.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           58.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

           59.     At all times relevant to this Complaint, Defendants were Plaintiffs

"employer'' within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

           60.     AMWA Sections 210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty in one week and

1.5x regular wages for all hours worked over forty hours in a week, unless an

employee meets the exemption requirements of 29 U.S.C. § 213 and

accompanying DOL regulations.




                                           Page 8 of 10
                            Sara Lewis v. Trails End RV Park, Inc., et al
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
       Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 9 of 10



           61.   Defendants either misclassified Plaintiff as a salaried employee,

exempt from the overtime requirements of the AMWA, or classified Plaintiff as an

hourly employee, nonexempt from the overtime requirements of the AMWA.

           62.   Despite Plaintiffs entitlement to an overtime premium for all hours

worked over forty each week, Defendants failed to pay Plaintiff a proper overtime

premium for all hours worked over forty each week

           63.   Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           64.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

                             VI.      PRAYER FOR RELIEF

           WHEREFORE, premises considered, Plaintiff Sara Lewis respectfully

prays as follows:

           A.    That each Defendant be summoned to appear and answer herein;

           B.    Declaratory judgment that Defendants' practices alleged herein

violate the FLSA and the AMWA;

           C.    Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA and the AMWA;

           D.    Judgment for liquidated damages pursuant to the FLSA and

AMWA;

           E.    For a reasonable attorney's fee, costs, and all interest; and

                                          Page 9 of 10
                           Sara Lewis v. Trails End RV Park, Inc., et al
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
Case 4:20-cv-00948-JM Document 1 Filed 08/18/20 Page 10 of 10



 F.    Such other relief as this Court may deem just and proper.

                                      Respectfully submitted,

                                      PLAINTIFF SARA LEWIS

                                      SANFORD LAW FIRM, PLLC
                                      ONE FINANCIAL CENTER
                                      650 SOUTH SHACKLEFORD, SUITE 411
                                      LITTLE ROCK, ARKANSAS 72211
                                      TELEPHONE: (501) 221-0088
                                      FA     ILE: (888) 787-2040

                                      ~~ L
                                      Tho as Odom
                                                                »
                                                                "~
                                      Ark. Bar No. 2017132



                                      Jos S
                                      Ark.
                                      josh@sanfordlawfirm.com




                               Page 10 of 10
                Sara Lewis v. Trails End RV Park, Inc., et al
                U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint
